Citation Nr: 0930888	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  08-16 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss prior to December 11, 2007.

2.  Entitlement to a disability rating higher than 10 percent 
for bilateral hearing loss from December 11, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from August 1952 to June 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee, which denied service connection for 
bilateral hearing loss.  During the pendency of the appeal, 
in August 2005, the RO granted service connection for 
bilateral hearing loss and assigned an initial noncompensable 
disability rating effective March 8, 2004, the date of the 
claim for service connection.  The Veteran expressed 
disagreement with the assigned disability rating and 
perfected a substantive appeal.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

In February 2008, the RO increased the disability rating for 
the Veteran's bilateral hearing loss to 10 percent, effective 
December 11, 2007, the date of a VA audiological examination 
demonstrating an increase in disability.  The Veteran 
continued his appeal for a still higher rating and 
specifically challenged the effective date assigned to his 
"staged" rating.  See Fenderson, 12 Vet. App. at 125-26; AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issues 
on appeal are whether the Veteran was entitled to an initial 
compensable disability rating prior to December 11, 2007, and 
whether he has been entitled to a rating higher than 10 
percent since.

The Veteran has raised the issue that his October 2007 letter 
should be treated as a claim for an increased disability 
rating, and thus he should be entitled to an effective date 
based on this filing of "a claim for increase" for up to 
one year prior to its filing date.  However, this is a 
mischaracterization of the claim.  As this claim actually 
arose in the context of an appeal for a higher initial 
disability rating, and that appeal had been perfected prior 
to the filing of the October 2007 letter, the October 2007 
letter cannot be construed as a claim for an increased 
rating.  This situation is more appropriately characterized 
as a "staged" rating under Fenderson, supra.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2008).

The Veteran has asserted that his bilateral hearing loss was 
more severe than reflected by his current disability rating.  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under VA regulations in effect from June 10, 1999, 
an examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2008).

These regulatory provisions also provide two circumstances 
under which alternative tables can be employed.  One is where 
the puretone thresholds in any four of the five frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels 
or greater.  The second was where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 
(2008).

A review of the Veteran's claims file reveals that the 
Veteran has submitted VA and private audiologic evaluation 
reports dated in October 2002, December 2004, and January 
2005 which are in a graph format and have not been converted 
to an appropriate numerical form as required by the 
applicable regulations.  This evidence requires translation, 
to the extent possible, by a certified specialist.  See Kelly 
v. Brown, 7 Vet. App. 471 (1995) (Holding that where 
audiogram in support of claim was submitted by claimant but 
without interpretation as to relevant regulatory provisions, 
Board must obtain such medical interpretation.).

Additionally, the Board observes that the Veteran's most 
recent December 2007 VA audio examination report did not 
address the functional effects caused by the Veteran's 
hearing loss.  The United States Court of Appeals for 
Veterans Claims (Court) has advised that "in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report."  Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007). Under these 
circumstances, the Board believes that the Veteran should be 
afforded an additional VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC shall arrange to have the 
VA and private audiological records dated 
in October 2002, December 2004, and 
January 2005 translated to numeric form by 
a VA audiologist, to the extent possible.  
Controlled speech discrimination test 
results, if conducted using a Maryland CNC 
test, should also be identified.

2.  The RO/AMC shall afford the Veteran a 
VA audiology examination to determine the 
severity and manifestation of his 
bilateral hearing loss and the functional 
effects caused by such hearing loss 
disability.  The claims file and a copy of 
this Remand should be made available to 
the examiner for review in conjunction 
with the examination.

Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner, to include pure tone threshold 
testing and the Maryland CNC speech 
audiometric test, should be performed.  

In addition to objective test results, the 
examiner should fully describe the 
functional effects caused by the Veteran's 
bilateral hearing loss, to include effects 
on employment and daily life caused by his 
hearing loss.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



